Citation Nr: 1543318	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-16 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

These matters were previously before the Board in February 2014 and August 2014 to provide VA examinations and obtain medical opinions regarding the likely etiology of the claimed conditions.  Unfortunately, the Veteran is unable to travel to a VA clinic to undergo an examination.  See May 2014 statement from private physician Dr. G.C.  Thus, thereafter, the Board requested opinions from Veterans Health Administration (VHA) specialists.

The Board finds therefore that the purpose of the remands was satisfied and no further action is necessary in that regard.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have its onset during service, did not have its onset within one year of discharge from active service, and was not otherwise caused by active service.

2.  Pes planus was noted upon the Veteran's entry into service, and the evidence shows that his pes planus increased in severity during service.

3.  The competent evidence of record shows that adult acquired flat foot deformity (pes planus) will progress to arthritis of the ankle.

4.  The evidence shows that the Veteran's current left ankle arthritis is related to his period of active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for service connection for left ankle arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Pursuant to VA's duty to provide proper notice prior to an initial unfavorable decision on a claim, the RO provided notice in a letter dated February 2008.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With regard to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file his service treatment records (STRs), VA treatment records, and statements from non-VA providers.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).  With regard to VA's duty to provide an examination or obtain a medical opinion, VA provided examinations and obtained opinions in July 2008, August 2008, March 2015, and April 2015.  38 U.S.C.A. § 5103A(d).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claims

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection may also be granted through the application of statutory presumptions for chronic conditions, such as arthritis.  See 38 C.F.R. §§ 3.303(b), 3.309(a) (2015); see also 38 U.S.C.A. §§ 1101(3) (West 2014).  First, a claimant may benefit from a presumption of service connection where a chronic disease has been shown during service.  38 C.F.R. § 3.303(b).  In the alternative, if a chronic disease was not shown in service, but manifested to a degree of 10 percent or more within some specified time after separation from active service, such disease shall be presumed to have been incurred or aggravated in service, even if there is no evidence of such disease during service.  38 U.S.C.A. §§ 1112(a)(1), 1137 (West 2014); 38 C.F.R. § 3.307(a)(3) (2015).  The application of these presumptions operate to satisfy the "in-service incurrence or aggravation" element and establish a nexus between service and a present disability, which must be found before entitlement to service connection can be granted.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).

A.  Bilateral Hearing Loss

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

Here, the Veteran competently and credibly asserts that he was exposed to loud noise during training in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

The Veteran's May 1946 discharge examination report documents a left deviated septum as the Veteran's only "ear, nose, throat" abnormality and whisper test results were 15/15, bilaterally.  There are no other references to the Veteran's hearing in his STRs.

In July 2008, a VA examiner reported that whispered voice tests are not frequency specific and can miss high frequency hearing loss.  Upon examination, the Veteran demonstrated mild to severe hearing loss and met the criteria for hearing loss under 38 C.F.R. § 3.385, bilaterally.  During the examination, the Veteran reported that his postservice employment involved pouring concrete and driving trucks, and hearing protection was not necessary.  With regard to recreational noise exposure, he reported that he was a hunter and did not wear ear protection.  The examiner reported that he could not provide an opinion regarding the etiology of the Veteran's hearing loss with resort to mere speculation.

In April 2015, a VHA specialist reported that research shows that acoustic trauma does not always result in an immediate hearing loss and the Veteran's perfect score during his in-service "whisper test" does not preclude the possibility of hair cell damage.  Further, the VHA specialist noted that it is possible that the Veteran experienced hair cell loss as a result of in-service acoustic trauma even though it was not detected initially.

Nonetheless, the specialist concluded that the Veteran's hearing loss is less likely than not related to his military service.  The specialist reported that the Veteran's entire history indicates that "[t]he delay between his time in the service and the time at which hearing loss was diagnosed is considerable (decades)" and "[i]f there were truly noise-induced otologic damage related to his military exposures, this hearing loss most likely would have presented prior to 2008."  In support of this opinion, the specialist noted that there is no concrete evidence in otologic literature that shows that noise-induced cochlear damage can present with such an extensive delay.  Furthermore, symmetric high frequency hearing loss is an exceedingly common finding in elderly patients and, given the Veteran's age, his current level of hearing loss is not abnormal.  His medical history and presentation is not distinguishable from presbycusis-normal, age-related hair cell degeneration and hearing loss that happens routinely in those with and without histories of acoustic trauma.

The Board finds that this opinion is adequate because the examiner considered the relevant history of the Veteran's hearing loss, provided a sufficiently detailed description of the disability, and provided analysis to support his opinion regarding whether the Veteran's hearing loss is related to or was caused by his active service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds the VHA specialist's opinion highly probative.  See Jandreau, 492 F. 3d at 1376.

Again, the Board acknowledges the Veteran's contention that he currently has hearing loss that may be attributed to service, but finds that he is not competent to provide an opinion concerning the etiology of his current disability, as it is a complex medical question that is not answerable by the application of knowledge within the realm of a lay person.  Layno, 6 Vet. App. at 469-70; Jandreau, 492 F.3d at 1377.

For the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Residuals of Left Ankle Injury

The Veteran asserts that he sustained a left ankle fracture prior to his entry into service.  Specifically, he reported that he broke his left foot during childhood when he was riding a horse and asserted that this injury was aggravated by his military service.  See May 2011 substantive appeal (VA Form 9).

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015).  To rebut the presumption of soundness, the government must show by clear and unmistakable evidence that the disease or injury existed prior to service and that it was not aggravated in service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015); see Wagner, 370 F.3d at 1096.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2015).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b); Wagner, 370 F.3d at 1089.

Here, the Veteran's entrance examination was normal for a left ankle disability, and only notes "abduction pronation of both feet (knock ankles)."  According to the VHA specialist who offered an opinion in March 2015, this notation indicates that the Veteran had bilateral pes planus upon entry.  Per an April 1944 examination note in the STRs, the Veteran had second degree pes planus in his feet and was given inserts.  In May 1944, a clinician noted that there was no improvement with the pads and there was secondary strain of the left foot.  Notably, however, the STRs do not show that the Veteran was treated for a left ankle disability during service, and his May 1946 discharge examination report indicates that the Veteran did not have musculoskeletal defects at that time.

The postservice evidence of record includes an October 2007 private treatment record that documents diagnoses of a painful left arch, fixed mid-foot and rear-foot deformity, and limited dorsal flexion at the ankle joint.  The August 2008 VA examination report documents a diagnosis of post-traumatic degenerative arthritis of the left ankle with chronic left ankle arthralgias and instability in addition to pes planus with calcaneal spur.  The examiner noted the Veteran's report of a preexisting left ankle disability, his complaints of pain since separation, and that the Veteran's private medical records are silent for a left ankle/foot problem until October 2007.  The examiner reasoned, however, that the Veteran's degenerative arthritis is not as likely as not directly related to injuries sustained during service.

In March 2015, VA obtained an opinion from a VHA specialist who opined that the Veteran's current condition appears to be an "Adult Acquired Flatfoot Deformity with associated tibiotalar arthritis," and the Veteran's history of pes planus and left ankle fracture are risk factors for his current disability.  The examiner reported that although the etiology of adult acquired flat foot deformity is unknown, it is known that flexible pes planus likely does predispose a person to adult acquired flat foot deformity and the natural history of adult acquired flat foot deformity is a progression to hindfoot (talonavicular and subtalar) arthritis and eventually ankle arthritis.

The VHA specialist reported the following: (1) the Veteran's current left ankle disability did not exist prior to service, but his preexisting left ankle fracture and pes planus contributed to his current disability; (2) his preexisting conditions were not made worse during service since appropriate treatment measures were undertaken soon after his entry into service; and (3) it is unlikely that his current disability is related to or had its onset during service.  The VHA specialist reasoned that there is no record of an in-service ankle injury that could have contributed to posttraumatic arthritis, and it is also unlikely that his current disability can be attributed to his military service because the Veteran first sought treatment for this condition 60 years after his discharge from service.

After careful review of the evidence, the Board finds that the Veteran's pes planus, which was noted upon his entry into service, increased in severity during service.  Specifically, it was acknowledged that the Veteran received treatment for this condition during service and it was noted that he showed "no improvement" with treatment.  Thus, the presumption of aggravation has not been rebutted.  Further, the evidence shows that this foot condition developed into his current left ankle arthritis.  Accordingly, the Board finds that the Veteran's current left ankle arthritis is related to his period of active service and service connection is warranted.





ORDER

Service connection for bilateral hearing loss is denied.

Service connection for left ankle arthritis is granted.







____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


